1    AARON D. FORD
       Attorney General
2    FRANK A. TODDRE, II (Bar No. 11474)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
5    (702) 486-3149 (phone)
     (702) 486-3773 (fax)
6    ftoddre@ag.nv.gov

7    Attorneys for Defendants Sean Bloomfield
     Aaron Dicus, and Gustavo Sanchez
8

9

10                             UNITED STATES DISTRICT COURT

11                                   DISTRICT OF NEVADA

12    REGINALD HOWARD,                            CASE NO. 2:13-cv-01368-RFB-NJK
13           Plaintiff,                            STIPULATION TO EXTEND CERTAIN
                                                   POST-TRIAL DEADLINES PENDING
14    vs.                                              POSSIBLE RESOLUTION OF
                                                              MATTER
15    S. FOSTER, et al.,
                                                                (Fifth Request)
16           Defendants.
17          Defendants, Sean Bloomfield, Aaron Dicus, and Gustavo Sanchez, by and through
18   counsel, Attorney General Aaron D. Ford, and Senior Deputy Attorney General Frank A.
19   Toddre II, of the State of Nevada, Office of the Attorney General, along with Plaintiff
20   Reginald Howard, by and through his attorneys, Margaret A. McLetchie and Alina M.
21   Shell, of the law firm McLetchie Law and hereby agree and stipulate to extend certain post-
22   trial deadlines.
23          First, the deadline for Plaintiff to submit a proposed order with underlying
24   documentation as to fees and costs pursuant to 42 U.S.C. § 1988. (ECF No. 156) shall be
25   extended from February 21, 2019 to Monday April 8, 2019.
26          Second, Defendants have filed a Motion for Reconsideration under Rule 59. (ECF No.
27   145). Plaintiff’s deadline to respond to that Motion shall be extended from February 18,
28   2019 to Monday April 8, 2019.


30                                          Page 1 of 3
1          Third, Defendants have filed a Limited Objection to the Bill of Costs filed by Plaintiff
2    on September 20, 2018 (ECF No. 146). Plaintiff’s reply, if any, to any Objection shall be
3    extended from February 21, 2019 until Monday April 8, 2019.
4          This Stipulation is not sought for any improper purpose or other purpose of delay,
5    but in the interest of effectively representing both parties’ interests in this matter. The
6    parties are currently discussing settlement and wish to reduce the accumulation of
7    attorney’s fees.
8          The parties are cognizant of this Court’s admonishment that it will not continue
9    these post-judgment deadlines ad infinitum. The parties have exchanged the first drafts
10   of settlement agreements and are finalizing terms as to the stylings of resolution
11   documents.
12         Additionally, Mr. Howard was transferred to Ely State Prison for a brief amount of
13   time. During that time, Counsel for Mr. Howard was unable to discuss matters with Mr.
14   Howard in person. Mr. Howard has since been transferred back to High Desert State
15   Prison, and Counsel has been able to meet with him in person to discuss a final resolution
16   of this matter.
17         The parties appear to have resolved outstanding appellate matters relating to
18   Howard’s Appeal in Ninth Circuit Case No. 18-16969 and the possible cross-appeal. Lastly,
19   Counsel for Defendants will be out of jurisdiction from March 17 until March 22, 2019, and
20   will not have any access to e-mail or State files.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


30                                            Page 2 of 3
1          The parties further note that this stipulation includes an extension of all dates to a
2    similar forty-five (45) day enlargement rather than the typical thirty (30) day requests from
3    before. This is done in the hopes that this is indeed the final request for extensions and to
4    evidence to the Court the parties’ confidence in resolution without the necessity of
5    intervention.   Absent exigent circumstances, the parties will not seek any additional
6    extensions of time.
7          IT IS SO STIPULATED.
8    DATED this 19th day of February, 2019.        DATED this 19th day of February, 2019.
9                                                  AARON D. FORD
                                                   Attorney General
10
      /s/ Alina M. Shell                           /s/ Frank A. Toddre II
11    MARGARET A. MCLETCHIE                        FRANK A. TODDRE II
      Nevada Bar No. 10931                         Nevada Bar No. 11474
12    ALINA M. SHELL                               OFFICE OF THE ATTORNEY GENERAL
      Nevada Bar No. 11711                         Bureau of Litigation–Public Safety Division
13    MCLETCHIE LAW                                555 E. Washington Ave., Suite 3900
      701 East Bridger Ave., Suite 520             Las Vegas, NV 89101
14    Las Vegas, NV 89101                          (702) 486-3149
      (702) 728-5300                               ftoddre@ag.nv.gov
15    maggie@nvlitigation.com                      Attorneys for Defendants
      Attorneys for Plaintiff Reginald Howard
16

17

18                                            ORDER
19         IT IS SO ORDERED.
20

21            March 28, 2019
     DATED:
                                      RICHARD F. BOULWARE, II
22                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


30                                           Page 3 of 3
